Citation Nr: 0906004	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  94-26 044 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees.  

2.  Entitlement to service connection for a left arm 
disorder.  

3.  Entitlement to an evaluation higher than 20 percent for 
recurrent dislocation of the right shoulder.

4.  Entitlement to an evaluation higher than 10 percent for 
bilateral hearing loss.  

5.  Entitlement to a total disability rating based on 
individual unemployability as a result of service-connected 
disabilities (TDIU).  

6.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or by 
reason of being housebound.  

7.  Entitlement to financial assistance in obtaining an 
automobile with adaptive equipment or adaptive equipment 
only.

8.  Entitlement to financial assistance in acquiring 
specially adapted housing or special home adaptations.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1950 to July 
1953.  

This matter has a lengthy procedural history and returns to 
the Board of Veterans' Appeals (Board) following Remands 
issued in April 1996 and May 2000.  This matter was 
originally on appeal from October 1991 and March 1992 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

The Board observes that it was noted in correspondence 
notifying the Veteran of the October 1991 rating decision 
that the Veteran's claim for increased compensation for 
duodenal ulcer was deferred pending an examination.  However, 
it does not appear from the record that there has been a 
rating action issued with respect to that claim or that the 
Veteran has otherwise withdrawn the claim.  Thus, the Board 
refers this matter to the RO for its review and 
consideration.  

In addition, the record reflects that the Veteran has 
presented testimony at a November 1992 RO hearing before a 
Hearing Officer, a July 1999 Travel Board hearing before a 
Veterans Law Judge who is no longer employed by the Board, 
and a January 2009 Travel Board hearing before the 
undersigned Veterans Law Judge.  The transcripts of the 
hearings are associated with the claims file and have been 
reviewed.  

In regard to the July 1999 Board hearing, the Board notes 
that the Veteran is typically notified by VA that the 
Veterans Law Judge who conducted his or her hearing is no 
longer employed by the Board and offered the opportunity to 
testify at another hearing pursuant to 38 C.F.R. § 20.717.  
However, after review of the record, it appears that the 
Veteran did not receive such notification in this case.  
Nonetheless, as the Veteran was provided with another Travel 
Board hearing in January 2009 with respect to the issues on 
appeal, the absence of the notification is not prejudicial to 
the Veteran.    

The Board further notes that the issues of entitlement to 
service connection for residuals of a cerebrovascular 
accident and residuals of head and neck injuries were 
previously remanded in May 2000 for the issuance of a 
statement of the case (SOC) and notification of the Veteran's 
need to submit a timely substantive appeal.  Although the 
record shows that a SOC was issued in March 2003 and the 
Veteran was informed of the need to submit a timely 
substantive appeal at that time, the Veteran did not perfect 
his appeal.  Thus, those issues are not before the Board.  
38 C.F.R. §§ 20.101, 20.200 (2008).     

Please note this appeal has been advanced on the Board's 
docket due to the Veteran's advanced age pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

The Board recognizes that this case has already been remanded 
twice to ensure due process and obtain additional development 
with respect to the Veteran's claims.  It is also observed 
that considerable additional evidence has been associated 
with the claims file since the issuance of the May 2000 Board 
Remand.  Nonetheless, another remand is required in this case 
for reasons explained in greater detail below.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure due process is followed and that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.

After issuance of the May 2000 Board Remand, there was a 
significant change in the law.  On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among 
other things, the VCAA eliminates the concept of a well-
grounded claim and describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Under the VCAA, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  

A review of the record reveals that the Veteran was sent a 
VCAA notice letter addressing his claims of service 
connection for a bilateral knee disorder and an increased 
rating for his left ear hearing loss (now bilateral hearing 
loss following the grant of service connection for right ear 
hearing loss in June 2005) in August 2003.  The Veteran has 
also been asked to submit certain information and evidence in 
support of his claims at various times during the course of 
this lengthy appeal.  Furthermore, the Veteran was provided 
with notice in accordance with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) with respect to his increased rating 
claims in May 2008 correspondence.  However, it does not 
appear that the Veteran has ever been provided with VCAA 
notice with respect to his claims, except for those mentioned 
above, that specifically inform him of the evidence necessary 
to substantiate the claim and the delegation of 
responsibility between VA and the Veteran in procuring the 
evidence relevant to the claims.  Moreover, the 
aforementioned August 2003 VCAA notice letter provided to the 
Veteran was inadequate because it inaccurately informed him 
that he needed to submit new and material evidence to reopen 
his knee claim and the Veteran's increased rating claim is 
now for bilateral hearing loss, not left ear hearing loss, as 
explained above.  Thus, the Board finds that a remand is 
necessary to provide the Veteran with proper VCAA notice with 
respect to his claims.  

The Board additionally observes that the last adjudication of 
the Veteran's service connection claims for a bilateral knee 
disorder and a left arm disorder was in June 2005.  However, 
additional medical evidence pertaining to the claims has been 
received since that time.  This evidence is neither 
duplicative nor irrelevant and the Veteran has not waived his 
right to its initial consideration by the RO.  Therefore, a 
remand is also necessary in order that the AOJ may consider 
this evidence and issue a Supplemental Statement of the Case 
(SSOC) reflecting such consideration with respect to these 
issues.  38 C.F.R. §§ 19.9, 19.37, 20.1304(c) (2008).  

Furthermore, although the Veteran was afforded with an 
audiological examination in October 2003 pursuant to the 
Board's prior Remand, the Board observes that an April 2007 
VA treatment record reveals that the Veteran told a nurse 
case manager (N.D.H.) that his hearing had gotten worse.  The 
Board notes that an appeal of an existing disability rating 
based on established entitlement to compensation requires 
consideration of the present level of disability and 
contemplates staged ratings when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Thus, in light of the 
Veteran's recent treatment record which may reflect an 
increase in severity of symptomatology associated with his 
service-connected bilateral hearing disability since the 
Veteran's last VA audiological examination, the Board finds 
that a more contemporaneous VA examination to assess the 
current nature and extent of symptomatology associated with 
his service-connected bilateral hearing loss is warranted in 
this case.  38 U.S.C.A. § 5103A (West 2002); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be provided with 
appropriate VCAA notice, VA's duties there 
under, and the delegation of 
responsibility between VA and the Veteran 
in procuring the evidence relevant to his 
claims, including which portion of the 
information and evidence is to be provided 
by the Veteran and which portion VA will 
attempt to obtain on behalf of the Veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2008).  

2.  The Veteran should be afforded with an 
appropriate VA medical examination to 
determine the nature and extent of any 
current manifestations of his service-
connected bilateral hearing loss.  All 
indicated evaluations, studies, and tests 
deemed necessary should be accomplished 
and all findings reported in detail.  The 
claims file should be made available for 
review in connection with the examination.  

If applicable, the examiner should 
distinguish to the extent possible between 
symptomatology resulting from the 
Veteran's service-connected bilateral 
hearing loss disability and any other 
nonservice-connected disorders which may 
be found.  If it is medically impossible 
to distinguish among symptomatology 
resulting from the disorders, the examiner 
should state this in the examination 
report.

A report of the examination should be 
associated with the Veteran's claims 
folder.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination. 

3.  After any additional notification 
and/or development deemed necessary is 
undertaken, the Veteran's claims should be 
readjudicated, to include the Veteran's 
service connection claims for a bilateral 
knee disorder and a left arm disorder.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



